                Case 2:20-cv-00980-JCC Document 21 Filed 08/20/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        MICHAEL D. GORDON, et al.,                      CASE NO. C20-0980-JCC
10                            Plaintiffs,                 MINUTE ORDER
11             v.

12        UNITED STATES OF AMERICA,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Plaintiff Michael D. Gordon’s responses to
18   Defendant’s second set of interrogatories and requests for production (Dkt. No. 20). Absent a
19   motion pending on the Court’s docket, discovery is to be conducted between the parties.
20   Discovery need not involve the Court, unless there is a dispute requiring the Court’s intervention,
21   which should be sought by motion or comparable formal request for relief. See generally W.D.
22   Wash. Local Civ. R. 7, 26, 37. In this case, there are no pending motions requiring the
23   submission of Plaintiff’s discovery responses. Accordingly, the Court DIRECTS the Clerk to
24   strike Plaintiff’s discovery responses (Dkt. No. 20) from the record.
25   //
26   //


     MINUTE ORDER
     C20-0980-JCC
     PAGE - 1
            Case 2:20-cv-00980-JCC Document 21 Filed 08/20/21 Page 2 of 2




 1        DATED this 20th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0980-JCC
     PAGE - 2
